Citation Nr: 1431532	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-13 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a disorder characterized by leg numbness and generalized weakness.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from March 1962 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


By a decision in February 2011, the Board denied reopening claims of service connection for the disabilities identified above.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to move to vacate the February 2011 Board decision and remand for further development.  In a September 2011 Court order, the Court vacated the February 2011 Board decision and remanded the case back to the Board pursuant to the Joint Motion for Remand.  The case was returned to the Board in March 2012 for compliance with the Joint Motion for Remand and the September 2011 Court order in March 2012.  The Board remanded the case at that time in order for a hearing before the Board to be scheduled, pursuant to the Veteran's request for a hearing in November 2011.  The Veteran testified at a Board hearing before the undersigned in July 2012; a transcript of that hearing is associated with the claims file.  

Subsequent to that hearing, in November 2012, the Board reopened the previously denied claims and remanded the case for further development.  

Following the March 2014 denial of his claims in a supplemental statement of the case, the Veteran-through his representative-stated in an April 2014 correspondence that he continued to disagree with the conclusions in the supplemental statement of the case and that "[h]e would like to be scheduled for a hearing as soon as possible so that he can offer further evidence in the form of his testimony."  The Board notes that he has already offered such testimony once in this case, in the July 2012 hearing.  Nevertheless, there is no regulatory limitation on the number of hearings a claimant may have.  

In June 2014, the Veteran was sent a hearing clarification letter, asking him which hearing option he would like, as the April 2014 correspondence was vague as to which he would prefer.  In a July 2014 response, the Veteran, through his representative, indicated that he wished to be scheduled for a videoconference hearing.  The Board will therefore remand for a hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing via videoconference.  In order to avoid having to schedule a third hearing, the RO should contact the Board before scheduling so that the undersigned may be assigned to this hearing.  Thereafter, notify the Veteran of the date, time and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

